ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Status of Claims
In the amendment filed 06/22/2021 the following occurred: Claims 1, 9, and 14 were amended. Claims 1-16 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ROBERTA YOUNG (53,818) on 07/16/2021.
Please alter the following claims as follows:

1. (Currently Amended) A secure electronic record information system, comprising:
a secure memory; and
a processor coupled to the secure memory, the processor programmed to: 
obtaining at least two of a first set of secure data records on a first data storage device data source, a second set of secure data records on a second data storage device data source, a third set of secure data records on a third data storage device data source, and a fourth set of secure data records on a fourth data storage device data source;
obtained set of secure data records from each obtained set to respective individuals represented in data accessed from a second web service;
group individuals into separate population cohorts as a function of the secure data records for respective individuals;
identify, based on the secure data records, one or more population cohorts to which a target individual is grouped;
attribute, based on the secure data records, classifications to the target individual;
analyze, based on the secure data records, to attribute a clinical condition to the target individual, and to group individuals into reporting categories including location;
determine, by the secure electronic record information system using at least the classifications, at least one parameter comprising a plan parameter for the target individual, a risk parameter of the target individual[[;]], and a confidence level parameter for the target individual; and
a graphical user interface outputting the at least one in at least one dashboard display, and 





a geographical map display separated into geographical regions illustrating data obtained from the multiple data sources including a geographical distribution of a selected  population cohort, where each geographical region indicates a percentage gap to target for a selected care coordination measure.

7. (Currently Amended) The secure electronic record information system of claim 2 wherein the processor is programmed to group individuals into separate population cohorts includes identifying data from the set of clinical healthcare data records relevant to a condition of the target individual.

9. (Currently Amended) A method of data processing, comprising:
receiving, by a consolidated database, from a first web service of a data processing system server, at least two of a set of first data records on a first data storage device data source, a set of second data records on a second data storage device data source, a set of third data records on a third data storage device data source, and a set of fourth data records on a fourth data storage device data source;
, by the data processing system server, the consolidated database comprising the at least two of [[a]] the set of first data records, [[a]] the set of second data records, [[a]] the set of third data records, and [[a]] the set of fourth data records;
matching, by the data processing system server, received set of data records to respective individuals represented in data accessed from a second web service;
grouping the individuals, by [[a]] the data processing system server, into separate population cohorts;
identifying, by the data processing system server, one or more population cohorts to which a target individual is grouped;
attributing, by the data processing system server, classifications to the target individual;
analyzing, based on the data records, to attribute a clinical condition to the target individual, and to group individuals into reporting categories including location;
determining, by the data processing system server using at least the classifications, a plan parameter for the target individual;
determining, by the data processing system server, based on the plan parameter, a risk parameter of the target individual;
determining, by the data processing system server, based on the risk parameter, a confidence level parameter for a decision associated with the target individual; and
displaying, by the data processing system server, on , at least one dashboard display including the determined , and






a geographical map display separated into geographical regions illustrating data obtained from the multiple data sources including a geographical distribution of a selected population cohort, where each geographical region indicates a percentage gap to target for a selected care coordination measure.

11. (Currently Amended) The method of data processing of claim 9 wherein the searching [[a]] the consolidated database step comprises searching for at least two of a set of claims healthcare data records, a set of clinical healthcare data records, a set of billing healthcare data records, and a set of patient report outcomes healthcare data records for at least one healthcare data record from each set.

13. (Currently Amended) The method of data processing of claim 9 wherein the step of displaying further includes identifying a user accessing the user interface and wherein information output to the user interface is unique for the user accessing the user interface.

14-16. (Canceled)

Examiner’s Statement of Reasons for Allowance
Claims 1-13 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - U.S. Patent Application Publication 2011/0301982 to Green, U.S. Patent Application Publication 2011/0301977 to Belcher, and U.S. Patent Application Publication 2008/0126134 to Jones - do not teach the invention in the particular combination as claimed in the amended independent claims, which now further include, in combination with the previously claimed features, a geographical map display separated into geographical regions illustrating data obtained from the multiple data sources including a geographical distribution of a selected population cohort, where each geographical region indicates a percentage gap to target for a selected care coordination measure. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892, including:
US-2004/0189718 to Stein (para 66 and 93)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626